Citation Nr: 1212521	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include scoliosis and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to April 1971, and from April 1971 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for scoliosis.  

The Board notes that the Veteran's service connection claim filed in 2007 was for a low back condition; consideration was not specifically limited to scoliosis, although service connection for scoliosis was specifically denied in the October 2007 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  By analogy, the Veteran's claim is construed to include consideration of service connection for his currently manifested low back conditions, which include both scoliosis and degenerative joint disease.  Accordingly, the claim has been recharacterized as shown on the title page.  

The Veteran provided testimony at a Board video conference hearing held before the undersigned Veterans Law Judge (VLJ) in January 2012.  A copy of the transcript has been associated with the file.  

A March 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  Competent and probative evidence indicates that it is at least as likely as not that degenerative joint disease of the lumbar spine was incurred during service, or in the first post-service year, or is otherwise etiologically related to the Veteran's periods of active service.

2.  Scoliosis, noted during the Veteran's periods of service and thereafter, is a congenital/developmental condition, which was not aggravated by service or a service-related, superimposed disease or injury


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for the establishment of service connection for scoliosis have not been met.  §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in June 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in June 2007, prior to the adjudication of the claim in October 2007.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in June 2009 and in a Supplemental SOC issued in August 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claim is being denied and hence there is no disability rating or effective date to be assigned.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records including private medical reports and opinions dated from 1986 to 2011, and VA records dated to October 2010, were obtained for the file.  The Board notes that in October 2011, a private medical opinion of August 2011 was added to the file, which was not accompanied by a waiver.  The Board finds that the medical opinion supports the award of benefits in this matter, and that the Veteran is not prejudiced by the Board reviewing that evidence prior to review by the agency of original jurisdiction.  Referral to the agency of original jurisdiction for initial review of the evidence would serve no useful purpose and is not required in this case.  See 38 C.F.R. § 20.1304.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in March 2009.  The Veteran and his representative have not maintained that this examination or any opinion provided therein is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).



Factual Background

In May 2007, the Veteran filed an informal service connection claim for a low back disorder, which was followed by the filing of a formal claim in June 2007.  His DD Form 214 reflects service with the United States Army with a military occupational specialty of wheel vehicle mechanic/repairman, and service in Vietnam from February to December 1970.

The Veteran's STRs include a November 1968 induction examination report reflecting that clinical evaluation of the spine was normal except for a notation of mild scoliosis, described as asymptomatic.  Entries dated in November and December 1970 document back pain, assessed as muscle strain and acute lumbosacral strain.  The December 1970 entry notes that the Veteran slipped in a hole following which he was treated at an evac hospital.  It appears that X-ray films taken in December 1970 revealed transitional vertebrae at L5.  An October 1972 record notes complaints of back pain following a fall.  A June 1975 Chapter 13 elimination examination report reveals that clinical evaluation of the spine was normal and that the Veteran denied having recurrent back pain. 

The file contains a private medical report of Dr. S.K.N. dated in July 1986.  The doctor noted that the Veteran was seen in January 1986, for examination and treatment following a May 1985 automobile accident.  He complained of neck and low back pain, as well as pain in the arms and legs.  It was noted that the prior history was non-contributory.  X-ray films taken in January 1986 had revealed loss of lumbar lordosis and subluxation complex of L4/L5.  Subsequent films of June 1986 revealed some improvement, but still evidenced biomechanical abnormalities.  The doctor concluded that as a result of injuries sustained to the lumbar spine by this dramatic incident, the Veteran symptoms would continue and he could expect pain and dysfunction due to his injuries. 

A private X-ray report of September 1986 revealed thoracolumbar levorotoscoliosis of structural origin and cervicothoracic levorotoscoliosis related to paraspinal muscular imbalance.  

A private X-ray report of February 2008 revealed degenerative changes with mild rotary levoscoliosis and no other acute abnormality.  

An examination for VA purposes was conducted in March 2009.  The Veteran gave a history of scoliosis since 1968, not due to injury or trauma.  He complained of constant low back pain, as well as stiffness and numbness.  Mild scoliosis convexed to the left as shown by X-ray films with subjective symptoms of pain, stiffness, numbness, and radiating pain into the hips and legs was diagnosed.  X-ray films of March 2009 also revealed that a 'transitional' vertebra at the lumbosacral level appeared to be a sacralization of L5.  The examiner commented that there was no evidence of intervertebral syndrome.  The examiner further opined that scoliosis was a congenital/developmental condition which continued and was not in an aggravated state, but was a natural persistence of the anatomy and not the result of service.  

In July 2009, four lay statements were presented for the record attesting to the fact that the Veteran had long-term and chronic back problems since the 1970's and 1980's.  

The file contains a private medical statement of a chiropractor dated in August 2011.  The chiropractor opined that based on examination of the Veteran in August 2011, along with a review of past and present medical records and complaints, he must have had a degenerative process that occurred prior to the 1986 auto accident, when the chiropractor first treated the Veteran.  The chiropractor noted that the history revealed a previous injury which occurred during service in 1970 and that he believed that a degenerative process had already begun.  He estimated that this process would have taken 15 to 20 years to appear on X-ray films.  The chiropractor observed that after 25 years of practice, he had seen "congenital" and/or "asymmetrical" joints and remarked that most people did not have degenerative problems at the same stage of life that the Veteran was in, without prior trauma, and that you did not find a moderate degenerative process within weeks after an automobile accident, to this degree.  The chiropractor opined that the Veteran's degenerative joint disease and lumbar degeneration had to have been from trauma from over 15 to 20 years before the original visit him in 1986.   

The Veteran provided testimony at a Board video conference hearing held in January 2012.  He reported that he experienced back problems which began in 1970 and were chronically problematic thereafter.  The Veteran reported that in December 1975 or early 1976, he was treated by Dr. A. in Wilmington for back symptoms.  The Veteran stated that Dr. A. treated him for 2 to 3 years and told him that he had scoliosis as well as arthritis of the back.  The Veteran reported that he then saw a chiropractor, identified as Dr. N., in 1980.  He indicated that he had tried to obtain the medical records of treatment by Dr. A. and Dr. N., but was unable to do so.  

Analysis 

The Veteran contends that service connection is warranted for a low back disorder.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain conditions, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, the clinical evidence firmly establishes the presence of currently manifested low back disorders, to include mild scoliosis, as well as X-ray evidence of degenerative changes/joint disease of the lumbar spine.  As such, the first Hickson element, evidence of the currently claimed disability, is established.

In addition, STRs document complaints relating to the low back in 1970 and 1972 and reveal falls/trauma of the back sustained at those times.  

Here, the critical inquiry involves when the Veteran's claimed low back disorder likely developed, and what is the likely etiology of the condition.  As mentioned previously, two currently manifested conditions are shown in this case, congenital scoliosis and evidence of lumbar degenerative joint disease.  

The Veteran primarily contends that arthritis was sustained in service or during the first post-service year, or that it is otherwise etiologically related to service.  STRs do not reveal the presence of arthritis in service, nor was it shown during the first post-service year.  In hearing testimony provided in 2012, the Veteran reported that in December 1975 or early 1976, he was treated by Dr. A. in Wilmington for back symptoms.  The Veteran stated that Dr. A. treated him for two to three years and told him that he had scoliosis as well as arthritis of the back.  However, actual clinical records of Dr. A. could not be obtained.  

Private medical evidence reveals that the Veteran was seen in January 1986, for examination and treatment following a May 1985 automobile accident.  At that time, he complained of neck and low back pain, as well as pain in the arms and legs.  X-ray films taken in January 1986 had revealed loss of lumbar lordosis and subluxation complex of L4/L5, with subsequent X-ray films taken in 1986 revealing similar findings.  A private X-ray report of February 2008 revealed degenerative changes with mild rotary levoscoliosis.  

On file is an August 2011 private medical statement and opinion of a chiropractor who had treated the Veteran since 1986.  The chiropractor opined that based on examination of the Veteran in August 2011, along with past and present medical records and complaints, he must have had a degenerative process that occurred prior to the 1986 auto accident.  The chiropractor noted that the history revealed a previous injury which occurred during service in 1970 and indicated that he believed that a degenerative process had already begun.  He estimated that this process would have taken 15 to 20 years to appear on X-ray films.  The chiropractor opined that the Veteran's degenerative joint disease and lumbar degeneration had to have been from trauma from over 15 to 20 years before the original visit him in 1986.   

The Board notes that a VA examination was conducted in 2009.  However, at that time it does not appear that arthritis/degenerative changes were specifically diagnosed or identified, or that the examiner provided any opinion regarding the onset or etiology of that condition.  

In essence, the private medical opinion essentially links the onset of degenerative changes of the lumbar spine to the Veteran's period or service or the first post-service year.  The opinion essentially ties development of degenerative joint disease to falls/lumbar trauma sustained in service, as shown in STRs of 1970 and 1972 .  As the opinion was provided based upon actual evaluation of the Veteran, full review of the accurate medical history, and application of the chiropractor's long-standing medical experience, the Board finds this opinion to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Given the lay and clinical evidence provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of arthritis/degenerative changes of the lumbar spine.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  As the evidence is at least in equipoise, the benefit of any doubt will be afforded to the Veteran and service connection for degenerative changes/arthritis of the spine will be granted. 


For purposes of clarification, the Board notes that the grant of service connection in this case is based on findings of degenerative changes/arthritis found to be of service etiology (see previous paragraph).  However, findings of scoliosis have also been made in this case.  Upon VA examination of 2009, scoliosis was described as a congenital/developmental condition and the file contains no competent evidence to the contrary.  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Here, there has been no evidence presented which establishes or even suggests that the congenital scoliosis was aggravated beyond the normal course of these conditions by any service-related superimposed disease or injury.  In this regard, aggravation entails a permanent worsening beyond the natural progression of the disease.  The file contains a sole medical opinion addressing this matter provided by a VA examiner in 2009.  The examiner opined that scoliosis was a congenital/developmental condition which continued and was not in an aggravated state, but was a natural persistence of the anatomy and not the result of service.  There is no evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Hence service connection is not warranted for the current low back disorder identified as scoliosis.  

With resolution of all reasonable doubt in the Veteran's favor, the claim for service connection for the specific low back disability that it is manifested by degenerative changes/joint disease of the lumbar spine is granted.  Service connection is not however, warranted for scoliosis.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for scoliosis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


